     Case 4:18-cv-00251-MW-CAS Document 142 Filed 08/22/19 Page 1 of 44




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF FLORIDA
                            TALLAHASSEE DIVISION

LEAGUE OF WOMEN VOTERS OF
FLORIDA, INC., THE ANDREW                    Case No. 4:18-cv-00251-MW-CAS
GOODMAN FOUNDATION, INC.,
MEGAN NEWSOME, AMOL
JETHWANI, MARY ROY a/k/a JAMIE
ROY, DILLON BOATNER,
ALEXANDER ADAMS, AND ANJA
RMUS,
     Plaintiffs,
v.
LAUREL M. LEE, in her official capacity
as the Florida Secretary of State,
     Defendant.

                   FLORIDA SECRETARY OF STATE’S ANSWER
                        AND AFFIRMATIVE DEFENSES

      Defendant, LAUREL M. LEE, in her official capacity as the Florida Secretary

of State, by and through his undersigned counsel, hereby answers Plaintiff’s

Supplemental Complaint for Declaratory and Injunctive Relief.

                         RESPONSE TO ALLEGATIONS

      As to the numbered paragraphs of the Complaint, the Secretary answers as

follows:

                            NATURE OF THE CASE

      1.      Denied.



                                       1
    Case 4:18-cv-00251-MW-CAS Document 142 Filed 08/22/19 Page 2 of 44




      2.    The Secretary is without sufficient information and knowledge to admit

or deny the factual allegations contained in numbered paragraph 2; therefore denied.

      3.    Admitted that the Court issued a preliminary injunction in this case,

otherwise denied.

      4.    Admitted that there were on-campus early voting sites in 2018. The

Secretary is otherwise without sufficient information and knowledge to admit or

deny any remaining factual allegations contained in numbered paragraph 4; therefore

denied.

      5.    The Secretary is without sufficient information and knowledge to admit

or deny the factual allegations contained in numbered paragraph 5; therefore denied.

      6.    Denied.

      7.    The Secretary specifically denies the allegations on numbered

paragraph 7 concerning the conduct of the Secretary. The Secretary is without

sufficient information and knowledge to admit or deny any remaining factual

allegations contained in numbered paragraph 7; therefore denied.

                          JURISDICTION & VENUE

      8.    The Secretary admits that this action was brought under 42 U.S.C.

§§ 1983 and 1988. The Secretary denies any remaining factual allegations or legal

conclusions contained in numbered paragraph 8.

      9.    Admitted.

                                         2
     Case 4:18-cv-00251-MW-CAS Document 142 Filed 08/22/19 Page 3 of 44




      10.    Denied to the extent the Eleventh Amendment to the U.S. Constitution

serves as a bar to this lawsuit and the relief requested.

      11.    Admitted.

      12.    The cited statutes speak for themselves. The Secretary specifically

denies that Plaintiffs are entitled to a declaratory judgment from this Court.

      13.    The Secretary is without sufficient information and knowledge to admit

or deny the factual allegations contained in numbered paragraph 13; therefore

denied.

                                      PARTIES

      14.    The Secretary is without sufficient information and knowledge to admit

or deny the factual allegations contained in numbered paragraph 14; therefore

denied.

      15.    The Secretary specifically denies the allegations of numbered

paragraph 15 concerning the Secretary’s interpretation or application of any statutes.

The Secretary is without sufficient information and knowledge to admit or deny any

remaining factual allegations contained in numbered paragraph 15; therefore denied.

      16.    The Secretary is without sufficient information and knowledge to admit

or deny the factual allegations contained in numbered paragraph 16; therefore

denied.




                                           3
    Case 4:18-cv-00251-MW-CAS Document 142 Filed 08/22/19 Page 4 of 44




      17.    The Secretary specifically denies the allegations of numbered

paragraph 17 concerning the Secretary’s interpretation or application of any statutes.

The Secretary is without sufficient information and knowledge to admit or deny any

remaining factual allegations contained in numbered paragraph 17; therefore denied.

      18.    The Secretary is without sufficient information and knowledge to admit

or deny the factual allegations contained in numbered paragraph 18; therefore

denied.

      19.    The Secretary is without sufficient information and knowledge to admit

or deny the factual allegations contained in numbered paragraph 19; therefore

denied.

      20.    The Secretary specifically denies the allegations of numbered

paragraph 20 concerning the Secretary’s interpretation or application of any statutes.

The Secretary is without sufficient information and knowledge to admit or deny any

remaining factual allegations contained in numbered paragraph 20; therefore denied.

      21.    The Secretary is without sufficient information and knowledge to admit

or deny the factual allegations contained in numbered paragraph 21; therefore

denied.

      22.    The Secretary is without sufficient information and knowledge to admit

or deny the factual allegations contained in numbered paragraph 22; therefore

denied.

                                          4
    Case 4:18-cv-00251-MW-CAS Document 142 Filed 08/22/19 Page 5 of 44




      23.    The Secretary specifically denies the allegations of numbered

paragraph 23 concerning the Secretary’s interpretation or application of any statutes.

The Secretary is without sufficient information and knowledge to admit or deny any

remaining factual allegations contained in numbered paragraph 23; therefore denied.

      24.    The Secretary is without sufficient information and knowledge to admit

or deny the factual allegations contained in numbered paragraph 24; therefore

denied.

      25.    The Secretary is without sufficient information and knowledge to admit

or deny the factual allegations contained in numbered paragraph 25; therefore

denied.

      26.    Secretary specifically denies the allegations of numbered paragraph 26

concerning the Secretary’s interpretation or application of any statutes.        The

Secretary is without sufficient information and knowledge to admit or deny any

remaining factual allegations contained in numbered paragraph 26; therefore denied.

      27.    The Secretary is without sufficient information and knowledge to admit

or deny the factual allegations contained in numbered paragraph 27; therefore

denied.

      28.    The Secretary is without sufficient information and knowledge to admit

or deny the factual allegations contained in numbered paragraph 28; therefore

denied.

                                          5
    Case 4:18-cv-00251-MW-CAS Document 142 Filed 08/22/19 Page 6 of 44




      29.    The Secretary is without sufficient information and knowledge to admit

or deny the factual allegations contained in numbered paragraph 29; therefore

denied.

      30.    The Secretary specifically denies the allegations of numbered

paragraph 30 concerning the Secretary’s interpretation or application of any statute.

The Secretary is without sufficient information and knowledge to admit or deny any

remaining factual allegations contained in numbered paragraph 30; therefore denied.

      31.    The Secretary is without sufficient information and knowledge to admit

or deny the factual allegations contained in numbered paragraph 31; therefore

denied.

      32.    The Secretary is without sufficient information and knowledge to admit

or deny the factual allegations contained in numbered paragraph 32; therefore

denied.

      33.    The Secretary specifically denies the allegations of numbered

paragraph 33 concerning the Secretary’s interpretation or application of any statute.

The Secretary is without sufficient information and knowledge to admit or deny any

remaining factual allegations contained in numbered paragraph 33; therefore denied.

      34.    The Secretary is without sufficient information and knowledge to admit

or deny the factual allegations contained in numbered paragraph 34; therefore

denied.

                                         6
    Case 4:18-cv-00251-MW-CAS Document 142 Filed 08/22/19 Page 7 of 44




      35.    The Secretary is without sufficient information and knowledge to admit

or deny the factual allegations contained in numbered paragraph 35; therefore

denied.

      36.    The Secretary is without sufficient information and knowledge to admit

or deny the factual allegations contained in numbered paragraph 36; therefore

denied.

      37.    The Secretary specifically denies the allegations of numbered

paragraph 37 concerning the Secretary’s interpretation or application of any statute.

The Secretary is without sufficient information and knowledge to admit or deny any

remaining factual allegations contained in numbered paragraph 37; therefore denied.

      38.    The Secretary is without sufficient information and knowledge to admit

or deny the factual allegations contained in numbered paragraph 38; therefore

denied.

      39.    The Secretary is without sufficient information and knowledge to admit

or deny the factual allegations contained in numbered paragraph 39; therefore

denied.

      40.    The Secretary is without sufficient information and knowledge to admit

or deny the factual allegations contained in numbered paragraph 40; therefore

denied.




                                         7
     Case 4:18-cv-00251-MW-CAS Document 142 Filed 08/22/19 Page 8 of 44




      41.    The Secretary specifically denies the allegations of numbered

paragraph 41 concerning the Secretary’s interpretation or application of any statute.

The Secretary is without sufficient information and knowledge to admit or deny any

remaining factual allegations contained in numbered paragraph 41; therefore denied.

      42.    The Secretary is without sufficient information and knowledge to admit

or deny the factual allegations contained in numbered paragraph 42; therefore

denied.

      43.    The Secretary is without sufficient information and knowledge to admit

or deny the factual allegations contained in numbered paragraph 43; therefore

denied.

      44.    The Secretary specifically denies the allegations of numbered

paragraph 44 concerning the Secretary’s interpretation or application of any statute.

The Secretary is without sufficient information and knowledge to admit or deny any

remaining factual allegations contained in numbered paragraph 44; therefore denied.

      45.    The statutes cited speak for themselves. The Secretary specifically

denies the allegations of numbered paragraph 45 concerning the Secretary’s

interpretation or application of any statute.




                                           8
     Case 4:18-cv-00251-MW-CAS Document 142 Filed 08/22/19 Page 9 of 44




                  STATEMENT OF THE FACTS AND LAW

A.    History of Early Voting in Florida pre-2012

      46.   The cases and publications cited speak for themselves. The Secretary

is without sufficient information and knowledge to admit or deny any remaining

factual allegations contained in numbered paragraph 46; therefore denied.

      47.   The Secretary is without sufficient information and knowledge to admit

or deny the factual allegations contained in numbered paragraph 47; therefore

denied.

      48.   The Secretary is without sufficient information and knowledge to admit

or deny the factual allegations contained in numbered paragraph 48; therefore

denied.

      49.   Admitted.

      50.   Admitted.

      51.   Admitted.

      52.   The bill cited speaks for itself. The Secretary admits that the bill was

passed and signed into law in 2011. The Secretary is without sufficient information

and knowledge to admit or deny any remaining factual allegations contained in

numbered paragraph 52; therefore denied.

      53.   Admitted.

      54.   Admitted.

                                        9
     Case 4:18-cv-00251-MW-CAS Document 142 Filed 08/22/19 Page 10 of 44




      55.   The cases and statutes cited speak for themselves. The Secretary is

without sufficient information and knowledge to admit or deny any remaining

factual allegations contained in numbered paragraph 55; therefore denied.

      56.   The cases and statutes cited speak for themselves. The Secretary is

without sufficient information and knowledge to admit or deny any remaining

factual allegations contained in numbered paragraph 56; therefore denied.

      57.   The case cited speaks for itself. The Secretary is without sufficient

information and knowledge to admit or deny the remaining factual allegations

contained in numbered paragraph 57; therefore denied. The case cited in Footnote

5 speaks for itself. The Secretary is without sufficient information and knowledge

to admit or deny any remaining legal conclusions contained in Footnote 5; therefore

denied.

      58.   The pleading and statute cited speak for themselves. The Secretary is

without sufficient information and knowledge to admit or deny any remaining

factual allegations contained in numbered paragraph 58; therefore denied.

B.    The 2012 Election

      59.   The statute cited speaks for itself. Any remaining factual allegations in

numbered paragraph 59 are denied.

      60.   Admitted.




                                        10
    Case 4:18-cv-00251-MW-CAS Document 142 Filed 08/22/19 Page 11 of 44




      61.   Denied that the Early Vote Statute “strictly” limited early voting

locations to the main or branch office of the supervisor of elections. The remaining

factual allegations in numbered paragraph 61 are admitted.

      62.   The Secretary’s report speaks for itself. The Secretary denies any

remaining factual allegations in numbered paragraph 62.

      63.   The cited publication speaks for itself.      The Secretary is without

sufficient information and knowledge to admit or deny any remaining factual

allegations in numbered paragraph 63; therefore denied.

      64.   The cited publication speaks for itself.      The Secretary is without

sufficient information and knowledge to admit or deny any remaining factual

allegations in numbered paragraph 64; therefore denied.

      65.   The Secretary’s cited report speaks for itself. The Secretary denies any

remaining factual allegations in numbered paragraph 65.

      66.   The Secretary’s cited report speaks for itself. The Secretary denies any

remaining factual allegations in numbered paragraph 66.

      67.   The Secretary’s cited report speaks for itself. The Secretary denies any

remaining factual allegations in numbered paragraph 67.

      68.   The Secretary’s cited report speaks for itself. The Secretary denies any

remaining factual allegations in numbered paragraph 68.




                                        11
     Case 4:18-cv-00251-MW-CAS Document 142 Filed 08/22/19 Page 12 of 44




      69.    The publication and bill cited speak for themselves. The Secretary

admits that HB 7013 passed and was signed into law by the Governor. The Secretary

lacks sufficient information or knowledge to admit or deny any remaining factual

allegations contained in numbered paragraph 69; therefore denied.

      70.    The cited document speaks for itself.     The Secretary denies any

remaining factual allegations contained in numbered paragraph 70.

      71.    Admitted.

      72.    Admitted.

      73.    Admitted.

      74.    Admitted.

      75.    Admitted that section 101.657, Fla. Stat., was amended in 2019. The

Secretary lacks sufficient information or knowledge to admit or deny any remaining

factual allegations contained in numbered paragraph 75; therefore denied.

      76.    Denied.

C.    The Secretary’s Interpretation of the Early Vote Statute

      77.    The Secretary admits that an advisory opinion was issued in 2014, but

specifically denies the allegations of numbered paragraph 77 concerning the scope

and interpretation of the advisory opinion.




                                         12
    Case 4:18-cv-00251-MW-CAS Document 142 Filed 08/22/19 Page 13 of 44




      78.    The Secretary admits that the City of Gainesville requested an advisory

opinion. The Secretary is without sufficient information and knowledge to admit or

deny the remaining factual allegations contained in numbered paragraph 78.

      79.    Admitted.

      80.    The Secretary admits that an advisory opinion was issued in 2014. The

cited advisory opinion speaks for itself. The Secretary specifically denies any

remaining allegations of numbered paragraph 80 concerning the scope and

interpretation of any advisory opinion.

      81.    The cited advisory opinion speaks for itself. The Secretary specifically

denies any remaining allegations of numbered paragraph 81 concerning the scope

and interpretation of any advisory opinion.

      82.    The cited advisory opinion and bills speak for themselves.         The

Secretary specifically denies the remaining allegations in numbered paragraph 82.

      83.    Denied.

      84.    The quoted advisory opinion speaks for itself. The Secretary denies

any remaining allegations in numbered paragraph 84.

      85.    The Secretary is without sufficient information and knowledge to admit

or deny the factual allegations contained in paragraph 85; therefore denied.




                                          13
     Case 4:18-cv-00251-MW-CAS Document 142 Filed 08/22/19 Page 14 of 44




      86.   The cited publication speaks for itself.    The Secretary is without

sufficient information and knowledge to admit or deny any remaining factual

allegations contained in numbered paragraph 86; therefore denied.

D.    Young Voters and Early Voting

      87.   The Secretary is without sufficient information and knowledge to admit

or deny the factual allegations contained in numbered paragraph 87; therefore

denied.

      88.   Denied.

      89.   The Secretary is without sufficient information and knowledge to admit

or deny the factual allegations contained in numbered paragraph 89, including

because Plaintiffs do not define the term “campus”; therefore denied.

      90.   The Secretary is without sufficient information and knowledge to admit

or deny the factual allegations contained in numbered paragraph 90; therefore

denied.

      91.   The cited publication speaks for itself. The Secretary is without

sufficient information and knowledge to admit or deny any remaining factual

allegations contained in numbered paragraph 91; therefore denied.

      92.   The Secretary is without sufficient information and knowledge to admit

or deny the factual allegations contained in numbered paragraph 92; therefore

denied.

                                        14
     Case 4:18-cv-00251-MW-CAS Document 142 Filed 08/22/19 Page 15 of 44




      93.   The Secretary is without sufficient information and knowledge to admit

or deny the factual allegations contained in numbered paragraph 93; therefore

denied.

      94.   The cited publication speaks for itself.    The Secretary is without

sufficient information and knowledge to admit or deny any remaining factual

allegations contained in numbered paragraph 94; therefore denied.

      95.   The cited publication speaks for itself. Otherwise denied.

      96.   Denied.

      97.   The Secretary is without sufficient information and knowledge to admit

or deny the factual allegations contained in numbered paragraph 97; therefore

denied.

E.    The Court’s Preliminary Injunction Order

      98.   Admitted.

      99.   Admitted.

      100. The Court’s Preliminary Injunction Order speaks for itself. The

Secretary is without sufficient information and knowledge to admit or deny any

remaining factual allegations or legal conclusions contained in numbered paragraph

100; therefore denied.

      101. The Court’s Preliminary Injunction Order speaks for itself. The

Secretary is without sufficient information and knowledge to admit or deny any

                                       15
    Case 4:18-cv-00251-MW-CAS Document 142 Filed 08/22/19 Page 16 of 44




remaining factual allegations or legal conclusions contained in numbered paragraph

101; therefore denied.

      102. The Court’s Preliminary Injunction Order speaks for itself. The

Secretary is without sufficient information and knowledge to admit or deny any

remaining factual allegations or legal conclusions contained in numbered paragraph

102; therefore denied.

      103. The Court’s Preliminary Injunction Order speaks for itself. The

Secretary is without sufficient information and knowledge to admit or deny any

remaining factual allegations or legal conclusions contained in numbered paragraph

103; therefore denied.

      104. The Court’s Preliminary Injunction Order speaks for itself. The

Secretary is without sufficient information and knowledge to admit or deny any

remaining factual allegations or legal conclusions contained in numbered paragraph

104; therefore denied.

      105. The Court’s Preliminary Injunction Order speaks for itself. The

Secretary is without sufficient information and knowledge to admit or deny any

remaining factual allegations or legal conclusions contained in numbered paragraph

105; therefore denied.

      106. The Court’s Preliminary Injunction Order speaks for itself. The

Secretary is without sufficient information and knowledge to admit or deny any

                                       16
     Case 4:18-cv-00251-MW-CAS Document 142 Filed 08/22/19 Page 17 of 44




remaining factual allegations or legal conclusions contained in numbered paragraph

106; therefore denied.

      107. The Court’s Preliminary Injunction Order speaks for itself. The

Secretary is without sufficient information and knowledge to admit or deny any

remaining factual allegations or legal conclusions contained in numbered paragraph

107; therefore denied.

      108. The Court’s Preliminary Injunction Order speaks for itself. The

Secretary is without sufficient information and knowledge to admit or deny any

remaining factual allegations or legal conclusions contained in numbered paragraph

108; therefore denied.

F.    On-Campus Early Voting Following the Court’s Preliminary Injunction

      109. The Secretary admits that she issued Directive 2019-01. The Secretary

denies any remaining factual allegations in numbered paragraph 109.

      110. The Secretary admits that on-campus voting sites were open during

early voting for the November 2018 election, which was several months after the

Preliminary Injunction Order in this case. The Secretary is without sufficient

information and knowledge to admit or deny any remaining factual allegations

contained in numbered paragraph 110; therefore denied.




                                       17
     Case 4:18-cv-00251-MW-CAS Document 142 Filed 08/22/19 Page 18 of 44




      111. The Secretary is without sufficient information and knowledge to admit

or deny the factual allegations contained in numbered paragraph 111; therefore

denied.

      112. The Court’s Preliminary Injunction Order speaks for itself. The

Secretary is without sufficient information and knowledge to admit or deny any

remaining factual allegations contained in numbered paragraph 112; therefore

denied.

      113. The cited publication speaks for itself. The Secretary is without

sufficient information and knowledge to admit or deny any remaining factual

allegations contained in numbered paragraph 113; therefore denied.

G.    The Secretary Has Never Disclaimed the 2014 Opinion and Has
      Repeatedly Declined to Offer Clear, Unequivocal Directive

      114. The Court’s Preliminary Injunction Order speaks for itself.          The

Secretary denies any remaining factual allegations in numbered paragraph 114.

      115. Denied.

      116. The quoted material speaks for itself.

      117. Denied.

      118. Denied.

      119. The cited directive speaks for itself. The Secretary otherwise denies

any remaining factual allegations in numbered paragraph 119.

      120. Denied.
                                       18
    Case 4:18-cv-00251-MW-CAS Document 142 Filed 08/22/19 Page 19 of 44




      121. Denied.

      122. The cited directive speaks for itself.      The Secretary denies any

remaining factual allegations contained in numbered paragraph 122.

      123. The cited directive speaks for itself.      The Secretary denies any

remaining factual allegations contained in numbered paragraph 123.

      124. The Court’s cited Order speaks for itself. The Secretary denies any

remaining factual allegations contained in numbered paragraph 124.

      125. The cited filing speaks for itself. The Secretary denies any remaining

factual allegations contained in numbered paragraph 125.

      126. The cited hearing transcript speaks for itself. The Secretary denies any

remaining factual allegations contained in numbered paragraph 126.

      127. The cited hearing transcript speaks for itself. The Secretary denies any

remaining factual allegations contained in numbered paragraph 127.

      128. The Secretary is without sufficient information and knowledge to admit

or deny the factual allegations contained in numbered paragraph 128; therefore

denied.

      129. The cited filing speaks for itself. The Secretary denies any remaining

factual allegations contained in numbered paragraph 129.

      130. The cited filing speaks for itself. The Secretary denies any remaining

factual allegations contained in numbered paragraph 130.

                                        19
    Case 4:18-cv-00251-MW-CAS Document 142 Filed 08/22/19 Page 20 of 44




      131. The cited transcript speaks for itself. The Secretary denies any

remaining factual allegations contained in numbered paragraph 131.

      132. The cited filings speak for themselves.      The Secretary denies any

remaining factual allegations contained in numbered paragraph 132.

      133. The cited filings speak for themselves. The Secretary denies any

remaining factual allegations contained in numbered paragraph 133.

      134. Denied.

      135. The cited filing speaks for itself. The Secretary otherwise denies any

remaining factual allegations contained in numbered paragraph 135.

      136. Denied.

      137. The Court’s cited Order speaks for itself. The Secretary is without

sufficient information and knowledge to admit or deny any remaining factual

allegations contained in numbered paragraph 137; therefore denied.

      138. The cited filing speaks for itself. The Secretary otherwise denies any

remaining factual allegations contained in numbered paragraph 138.

      139. The cited bill and statute speak for themselves. The Secretary is

without sufficient information and knowledge to admit or deny the remaining factual

allegations contained in numbered paragraph 139; therefore denied.

      140. Denied.




                                        20
     Case 4:18-cv-00251-MW-CAS Document 142 Filed 08/22/19 Page 21 of 44




      141. The Secretary is without sufficient information and knowledge to admit

or deny the factual allegations contained in numbered paragraph 141; therefore

denied.

H.    The Permitted Parking Prohibition

      142. The cited publication and cases speak for themselves. Admitted that

Governor Ron DeSantis signed SB 7066, relating to election administration, into law

on June 28, 2019. Admitted that some provisions of SB 7066 have been subject to

challenge. The Secretary otherwise denies any remaining factual allegations in

numbered paragraph 142.

      143. Admitted that SB 7066 and HB 7101 were introduced as election

administration bills intended to address a range of election-related issues. The

Secretary is without sufficient information and knowledge to admit or deny any

remaining factual allegations contained in numbered paragraph 143; therefore

denied.

      144.   The Secretary is without sufficient information and knowledge to

admit or deny the factual allegations contained in numbered paragraph 144;

therefore denied.

      145. Admitted that SB 7066 and HB 7101 were considered by respective

Senate and House committees and where the subject of discussion and amendment

through the legislative process. The Secretary is without sufficient information and

                                        21
    Case 4:18-cv-00251-MW-CAS Document 142 Filed 08/22/19 Page 22 of 44




knowledge to admit or deny any remaining factual allegations contained in

numbered paragraph 145; therefore denied.

      146. The Secretary is without sufficient information and knowledge to admit

or deny the factual allegations contained in numbered paragraph 146; therefore

denied.

      147. The Secretary is without sufficient information and knowledge to admit

or deny the factual allegations contained in numbered paragraph 147; therefore

denied.

      148. The cited document speaks for itself.         The Secretary is without

sufficient information and knowledge to admit or deny any remaining factual

allegations contained in numbered paragraph 148; therefore denied.

      149. The cited source speaks for itself. The Secretary is without sufficient

information and knowledge to admit or deny any remaining factual allegations

contained in numbered paragraph 149; therefore denied.

      150. Admitted.

      151. Admitted as to HB 7101. Admitted that SB 7066 was calendared for a

second reading on April 26. The Secretary specifically denies that SB 7066 was

reported out of committee in early April.

      152. Admitted that the Court issued an Order on April 22. The substance of

the Order cited in numbered paragraph 152 speaks for itself.

                                        22
    Case 4:18-cv-00251-MW-CAS Document 142 Filed 08/22/19 Page 23 of 44




      153.   The Secretary is without sufficient information and knowledge to

admit or deny the factual allegations contained in numbered paragraph 153;

therefore denied.

      154. Admitted.

      155. Admitted that much of the cited amendment was consistent with prior

drafts of HB 7101. The publication cited in numbered paragraph 155 speaks for

itself. The Secretary is without sufficient information and knowledge to admit or

deny any remaining factual allegations contained in numbered paragraph 155;

therefore denied.

      156. Admitted that the referenced amendment included changes to the target

bill and that Plaintiffs have asserted they are relevant to this action. The Secretary

denies any remaining factual allegations contained in numbered paragraph 156.

      157. Admitted that the referenced amendment changed HB 7101 to remove

language allowing a second “wildcard” early voting site in each county. The

Secretary is without sufficient information and knowledge to admit or deny any

remaining factual allegations contained in numbered paragraph 157; therefore

denied.

      158. Admitted that the referenced amendment changed HB 7101 to include

language providing that early voting locations “must provide sufficient nonpermitted

parking to accommodate the anticipated amount of voters.” The Secretary is without

                                         23
    Case 4:18-cv-00251-MW-CAS Document 142 Filed 08/22/19 Page 24 of 44




sufficient information and knowledge to admit or deny any remaining factual

allegations contained in numbered paragraph 158; therefore denied.

      159.   The Secretary is without sufficient information and knowledge to

admit or deny the factual allegations contained in numbered paragraph 159;

therefore denied.

      160. The Secretary is without sufficient information and knowledge to admit

or deny the factual allegations contained in numbered paragraph 160; therefore

denied.

      161. The Secretary is without sufficient information and knowledge to admit

or deny the factual allegations contained in numbered paragraph 161; therefore

denied.

      162. The Secretary is without sufficient information and knowledge to admit

or deny the factual allegations contained in numbered paragraph 162; therefore

denied.

      163. The Secretary is without sufficient information and knowledge to admit

or deny the factual allegations contained in numbered paragraph 163; therefore

denied.

      164. Admitted.




                                       24
    Case 4:18-cv-00251-MW-CAS Document 142 Filed 08/22/19 Page 25 of 44




      165. The Secretary is without sufficient information and knowledge to admit

or deny the factual allegations contained in numbered paragraph 165; therefore

denied.

      166. Admitted that after adoption of the amendment to HB 7101 on April

25, HB 7101 was not sent back to committee. The Secretary is without sufficient

information and knowledge to admit or deny any remaining factual allegations

contained in numbered paragraph 166; therefore denied.

      167. Admitted that Senator Baxley filed an amendment to SB 7066 on April

25. The Secretary is without sufficient information and knowledge to admit or deny

any remaining factual allegations contained in numbered paragraph 167; therefore

denied.

      168. The cited publication speaks for itself.      The Secretary is without

sufficient information and knowledge to admit or deny any remaining factual

allegations contained in numbered paragraph 168; therefore denied.

      169. Admitted that the referenced amendment made changes to the then

pending version of SB 7066. The cited amendment, bill, and publication speak for

themselves. The Secretary is without sufficient information and knowledge to admit

or deny any remaining factual allegations contained in numbered paragraph 169;

therefore denied.




                                       25
    Case 4:18-cv-00251-MW-CAS Document 142 Filed 08/22/19 Page 26 of 44




      170. Admitted that the referenced amendment to SB 7066 included language

stating early voting locations “must provide sufficient nonpermitted parking to

accommodate the anticipated amount of voters,” as was also included in an

amendment to HB 7101.

      171. Admitted that the referenced amendment was considered by the Senate

on April 26. The Secretary is without sufficient information and knowledge to admit

or deny any remaining factual allegations contained in numbered paragraph 171;

therefore denied.

      172. The cited source speaks for itself. The Secretary is without sufficient

information and knowledge to admit or deny any remaining factual allegations

contained in numbered paragraph 172; therefore denied

      173. The cited source speaks for itself. The Secretary is without sufficient

information and knowledge to admit or deny any remaining factual allegations

contained in numbered paragraph 173; therefore denied

      174. The cited source speaks for itself. The Secretary is without sufficient

information and knowledge to admit or deny any remaining factual allegations

contained in numbered paragraph 174; therefore denied

      175. Admitted.

      176. Admitted that on April 26 the Senate voted on SB 7066 for a final time

prior to transmitting SB 7066 to the House. The Secretary is without sufficient

                                        26
    Case 4:18-cv-00251-MW-CAS Document 142 Filed 08/22/19 Page 27 of 44




information and knowledge to admit or deny any remaining factual allegations

contained in numbered paragraph 176; therefore denied.

      177. The cited material speaks for itself. The Secretary is without sufficient

information and knowledge to admit or deny any remaining factual allegations

contained in numbered paragraph 177; therefore denied

      178. Admitted.

      179. Admitted.

      180. Admitted that as finally adopted the referenced bill did not include any

provision allowing a second “wildcard” early voting location and did include

language stating early voting locations “must provide sufficient nonpermitted

parking to accommodate the anticipated amount of voters.” The Secretary is without

sufficient information and knowledge to admit or deny any remaining factual

allegations contained in numbered paragraph 180; therefore denied.

      181. The Secretary is without sufficient information and knowledge to admit

or deny the factual allegations contained in numbered paragraph 181; therefore

denied.

      182. The Secretary is without sufficient information and knowledge to admit

or deny the factual allegations contained in numbered paragraph 182; therefore

denied.




                                        27
    Case 4:18-cv-00251-MW-CAS Document 142 Filed 08/22/19 Page 28 of 44




      183. The Secretary is without sufficient information and knowledge to admit

or deny the factual allegations contained in numbered paragraph 183; therefore

denied.

      184. The Secretary is without sufficient information and knowledge to admit

or deny the factual allegations contained in numbered paragraph 184; therefore

denied.

      185. The cited document speaks for itself.         The Secretary is without

sufficient information and knowledge to admit or deny any remaining factual

allegations contained in numbered paragraph 185; therefore denied.

      186. The cited publication speaks for itself.       The Secretary is without

sufficient information and knowledge to admit or deny any remaining factual

allegations contained in numbered paragraph 186; therefore denied.

      187. Admitted that the phrase “nonpermitted parking” does not currently

appear in the Electors and Elections Title of Florida Statutes (other than in section

101.657, Florida Statutes), or elsewhere in Florida Statutes or the Florida

Administrative Code. The Secretary is without sufficient information and

knowledge to admit or deny any remaining factual allegations contained in

numbered paragraph 187; therefore denied.




                                         28
    Case 4:18-cv-00251-MW-CAS Document 142 Filed 08/22/19 Page 29 of 44




      188. The Secretary is without sufficient information and knowledge to admit

or deny the factual allegations contained in numbered paragraph 188; therefore

denied.

      189. The Secretary is without sufficient information and knowledge at this

time concerning the factual allegations contained in numbered paragraph 189;

therefore denied.

      190. The Secretary is without sufficient information and knowledge to admit

or deny the factual allegations contained in numbered paragraph 190; therefore

denied.

      191. The Secretary is without sufficient information and knowledge to admit

or deny the factual allegations contained in numbered paragraph 191; therefore

denied.

      192. The Secretary is without sufficient information and knowledge to admit

or deny the factual allegations contained in numbered paragraph 192; therefore

denied.

      193. The Secretary is without sufficient information and knowledge to admit

or deny the factual allegations contained in numbered paragraph 193; therefore

denied.




                                       29
    Case 4:18-cv-00251-MW-CAS Document 142 Filed 08/22/19 Page 30 of 44




      194. The Secretary is without sufficient information and knowledge to admit

or deny the factual allegations contained in numbered paragraph 194; therefore

denied.

      195. Admitted that the referenced opinion and statute do not reference

“parking,” and that parking was an issue raised by the Secretary at the preliminary

injunction stage in this case. Otherwise denied.

      196. The Court’s Order Granting Plaintiffs’ Motion for Preliminary

Injunction in this case speaks for itself. To the extent there are any remaining factual

allegations contained in numbered paragraph 196, the Secretary is without sufficient

information and knowledge to admit or deny them; therefore denied.

      197. To the extent numbered paragraph 197 is restating the Court’s Order

Granting Plaintiffs’ Motion for Preliminary Injunction in this case, such Order

speaks for itself. The Secretary is without sufficient information and knowledge to

admit or deny any remaining factual allegations contained in numbered paragraph

197; therefore denied as to any remaining allegations.

      198. The Secretary is without sufficient information and knowledge to admit

or deny the factual allegations contained in numbered paragraph 198; therefore

denied.

      199. To the extent numbered paragraph 199 is restating the Court’s Order

Granting Plaintiffs’ Motion for Preliminary Injunction in this case, such Order

                                          30
    Case 4:18-cv-00251-MW-CAS Document 142 Filed 08/22/19 Page 31 of 44




speaks for itself. The Secretary is without sufficient information and knowledge to

admit or deny any remaining factual allegations contained in numbered paragraph

199; therefore denied as to any remaining allegations

      200. To the extent numbered paragraph 200 is restating the cited hearing

transcript, such transcript speaks for itself. To the extent there are any remaining

factual allegations contained in numbered paragraph 200, the Secretary is without

sufficient information and knowledge to admit or deny them; therefore denied.

      201. To the extent numbered paragraph 201 is restating the cited hearing

transcript, such transcript speaks for itself. To the extent there are any remaining

factual allegations contained in numbered paragraph 201, the Secretary is without

sufficient information and knowledge to admit or deny them; therefore denied.

      202. Admitted that the referenced language stating that early voting

locations “must provide sufficient nonpermitted parking to accommodate the

anticipated amount of voters” applies to early voting sites and not election day voting

sites. Admitted that this language was adopted and approved as part of Florida

Statutes effective July 1, 2019, which is after the Court’s Order Granting Plaintiffs’

Motion for Preliminary Injunction issued on July 24, 2018, in this case. To the extent

there are any remaining factual allegations contained in numbered paragraph 202,

the Secretary is without sufficient information and knowledge to admit or deny them;

therefore denied.

                                          31
    Case 4:18-cv-00251-MW-CAS Document 142 Filed 08/22/19 Page 32 of 44




      203. Denied as to allegations concerning the Secretary’s intent.         The

Secretary is without sufficient information and knowledge to admit or deny any

remaining factual allegations contained in numbered paragraph 203; therefore

denied.

      204. The Secretary is without sufficient information and knowledge to admit

or deny the factual allegations contained in numbered paragraph 204; therefore

denied.

      205. Denied.

      206. The cited publication speaks for itself. To the extent there are any

remaining factual allegations contained in numbered paragraph 206, the Secretary is

without sufficient information and knowledge to admit or deny them; therefore

denied.

      207. The cited publication speaks for itself. To the extent there are any

remaining factual allegations contained in numbered paragraph 207, the Secretary is

without sufficient information and knowledge to admit or deny them; therefore

denied.

      208. The Secretary is without sufficient information and knowledge to admit

or deny the factual allegations contained in numbered paragraph 208; therefore

denied.




                                        32
    Case 4:18-cv-00251-MW-CAS Document 142 Filed 08/22/19 Page 33 of 44




      209. The cited publication speaks for itself. To the extent there are any

remaining factual allegations contained in numbered paragraph 209, the Secretary is

without sufficient information and knowledge to admit or deny them; therefore

denied.

      210. The cited publication speaks for itself. To the extent there are any

remaining factual allegations contained in numbered paragraph 210, the Secretary is

without sufficient information and knowledge to admit or deny them; therefore

denied.

      211. The cited publication speaks for itself. To the extent there are any

remaining factual allegations contained in numbered paragraph 211, the Secretary is

without sufficient information and knowledge to admit or deny them; therefore

denied.

      212. The cited publication speaks for itself. To the extent there are any

remaining factual allegations contained in numbered paragraph 212, the Secretary is

without sufficient information and knowledge to admit or deny them; therefore

denied.

      213. The cited publication speaks for itself. To the extent there are any

remaining factual allegations contained in numbered paragraph 213, the Secretary is

without sufficient information and knowledge to admit or deny them; therefore

denied.

                                        33
     Case 4:18-cv-00251-MW-CAS Document 142 Filed 08/22/19 Page 34 of 44




      214. Denied.

I.    The Permitted Parking Prohibition Provides a New Means of
      Suppressing the Vote of Young Voters

      215. Denied.

      216. The Secretary is without sufficient information and knowledge to admit

or deny the factual allegations contained in numbered paragraph 216; therefore

denied.

      217. The Secretary is without sufficient information and knowledge to admit

or deny the factual allegations contained in numbered paragraph 217; therefore

denied.

                           CLAIMS FOR RELIEF

                                   COUNT I

      218. The Secretary incorporates by reference the responses to numbered

paragraphs 1-217 of Plaintiffs’ Supplemental Complaint for Declaratory and

Injunctive Relief.

      219. The legal authorities cited speak for themselves. The Secretary denies

any remaining factual allegations or legal conclusions contained in numbered

paragraph 219.

      220. Denied.

      221. Denied.

      222. Denied.
                                       34
    Case 4:18-cv-00251-MW-CAS Document 142 Filed 08/22/19 Page 35 of 44




      223. Denied.

      224. The Secretary specifically denies the allegations of numbered

paragraph 224 concerning the potential impact of the “Secretary’s interpretation.”

The Secretary is without sufficient information and knowledge to admit or deny any

remaining factual allegations contained in numbered paragraph 224; therefore

denied.

      225. The Secretary specifically denies the allegations of numbered

paragraph 225 concerning the potential impact of the “Secretary’s interpretation.”

The Secretary is without sufficient information and knowledge to admit or deny any

remaining factual allegations contained in numbered paragraph 225; therefore

denied.

      226. The cases cited speak for themselves.       The Secretary denies any

remaining factual allegations and legal conclusions contained in numbered

paragraph 226.

      227. The cases cited speak for themselves.       The Secretary denies any

remaining factual allegations and legal conclusions contained in numbered

paragraph 227.

      228. The statute referred to speaks for itself. The Secretary denies any

remaining factual allegations and legal conclusions contained in numbered

paragraph 228.

                                       35
    Case 4:18-cv-00251-MW-CAS Document 142 Filed 08/22/19 Page 36 of 44




      229. The statute referred to speaks for itself. The Secretary denies any

remaining factual allegations and legal conclusions contained in numbered

paragraph 229.

      230. The statute referred to speaks for itself. The Secretary denies any

remaining factual allegations and legal conclusions contained in numbered

paragraph 229.

      231. The “Preliminary Injunction Order” referred to speaks for itself. The

Secretary denies any remaining factual allegations or legal conclusions contained in

numbered paragraph 231.

      232. Denied.

      233. The Secretary is without sufficient information and knowledge to admit

or deny the factual allegations contained in numbered paragraph 233; therefore

denied.

      234. Denied.

      235. Denied.

      The Secretary further denies that Plaintiffs are entitled to any relief pursuant

to Count I of Plaintiffs’ Supplemental Complaint for Declaratory and Injunctive

Relief.




                                         36
    Case 4:18-cv-00251-MW-CAS Document 142 Filed 08/22/19 Page 37 of 44




                                      COUNT II

      236. The Secretary incorporates by reference the responses to numbered

paragraphs 1-217 of Plaintiffs’ Supplemental Complaint for Declaratory and

Injunctive Relief.

      237. The Twenty-Sixth Amendment speaks for itself.             To the extent

numbered paragraph 237 contains any remaining factual allegations or legal

conclusions, they are denied.

      238. The cited case speaks for itself. To the extent numbered paragraph 238

contains any remaining factual allegations or legal conclusions, they are denied.

      239. The Twenty-Sixth Amendment and cited case speak for themselves. To

the extent numbered paragraph 239 contains any remaining factual allegations or

legal conclusions, they are denied.

      240. The statute cited speaks for itself. To the extent numbered paragraph

240 contains any remaining factual allegations or legal conclusions, they are denied.

      241. Denied.

      242. Denied.

      243. Denied.

      244. Denied.




                                         37
    Case 4:18-cv-00251-MW-CAS Document 142 Filed 08/22/19 Page 38 of 44




      245. The Court’s referenced Order speaks for itself. To the extent numbered

paragraph 245 contains any remaining factual allegations or legal conclusions, they

are denied.

      246. The Court’s referenced Order speaks for itself. To the extent numbered

paragraph 246 contains any remaining factual allegations or legal conclusions, they

are denied.

      247. Denied as to allegations concerning the nature or affect of any

statements by the Secretary. The Secretary is without sufficient information and

knowledge to admit or deny any remaining factual or legal allegations contained in

numbered paragraph 247; therefore denied.

      248. Denied.

      249. Denied

      The Secretary further denies that Plaintiffs are entitled to any relief pursuant

to Count II of Plaintiffs’ Supplemental Complaint for Declaratory and Injunctive

Relief.

                                    COUNT III

      250. The Secretary incorporates by reference the responses to numbered

paragraphs 1-217 of Plaintiffs’ Supplemental Complaint for Declaratory and

Injunctive Relief.

      251. Denied.

                                         38
    Case 4:18-cv-00251-MW-CAS Document 142 Filed 08/22/19 Page 39 of 44




      252. Denied.

      253. Denied.

      254. Denied.

      255. Denied.

      256. Denied.

      257. The Secretary specifically denies the allegations of numbered

paragraph 257 concerning the potential impact of the “Permitted Parking

Prohibition.” The Secretary is without sufficient information and knowledge to

admit or deny any remaining factual allegations contained in numbered paragraph

257; therefore denied.

      258. The Secretary specifically denies the allegations of numbered

paragraph 258 concerning the potential impact of the “Permitted Parking

Prohibition.”    The Secretary is without sufficient information and knowledge to

admit or deny any remaining factual allegations contained in numbered paragraph

258; therefore denied.

      259. The cases cited speak for themselves.       The Secretary denies any

remaining factual allegations and legal conclusions contained in numbered

paragraph 259.




                                        39
    Case 4:18-cv-00251-MW-CAS Document 142 Filed 08/22/19 Page 40 of 44




      260. The cases cited speak for themselves.         The Secretary denies any

remaining factual allegations and legal conclusions contained in numbered

paragraph 260.

      261. The statute referred to speaks for itself. The Secretary denies any

remaining factual allegations and legal conclusions contained in numbered

paragraph 261.

      262. Denied

      The Secretary further denies that Plaintiffs are entitled to any relief pursuant

to Count III of Plaintiffs’ Supplemental Complaint for Declaratory and Injunctive

Relief.

                                    COUNT IV

      263. The Secretary incorporates by reference the responses to numbered

paragraphs 1-217 of Plaintiffs’ Supplemental Complaint for Declaratory and

Injunctive Relief.

      264. The cited statute speaks for itself. To the extent numbered paragraph

264 contains any remaining factual allegations or legal conclusions, they are denied.

      265. To the extent numbered paragraph 265 is a restatement of any findings

or conclusions of the Order Granting Plaintiffs’ Motion for Preliminary Injunction

in this case, that order speaks for itself. To the extent numbered paragraph 265

contains any remaining factual allegations or legal conclusions, they are denied.

                                         40
    Case 4:18-cv-00251-MW-CAS Document 142 Filed 08/22/19 Page 41 of 44




      266. To the extent numbered paragraph 266 is a restatement of any findings

or conclusions of the Order Granting Plaintiffs’ Motion for Preliminary Injunction

in this case, that order speaks for itself. To the extent numbered paragraph 266

contains any remaining factual allegations or legal conclusions, they are denied.

      267. Admitted that parking was an issue raised by the Secretary at the

preliminary injunction stage in this case. The Court’s referenced Order Granting

Plaintiffs’ Motion for Preliminary Injunction in this case speaks for itself. To the

extent numbered paragraph 267 contains any remaining factual allegations or legal

conclusions, they are denied.

      268. Admitted that the referenced language stating that early voting

locations “must provide sufficient nonpermitted parking to accommodate the

anticipated amount of voters” applies to early voting sites and not election day voting

sites. Admitted that this language was adopted and approved as part of Florida

Statutes effective July 1, 2019, which is after the Court’s Order Granting Plaintiffs’

Motion for Preliminary Injunction issued on July 24, 2018, in this case. To the extent

there are any remaining factual allegations contained in numbered paragraph 268,

the Secretary is without sufficient information and knowledge to admit or deny them;

therefore denied.




                                          41
    Case 4:18-cv-00251-MW-CAS Document 142 Filed 08/22/19 Page 42 of 44




      269. The Secretary is without sufficient information and knowledge to admit

or deny the factual allegations contained in numbered paragraph 269; therefore

denied.

      270. Denied as to allegations concerning the nature or affect of any legal

interpretations or statements by the Secretary. The Secretary is without sufficient

information and knowledge to admit or deny any remaining factual or legal

allegations contained in numbered paragraph 270; therefore denied.

      271. Denied

      The Secretary further denies that Plaintiffs are entitled to any relief pursuant

to Count IV of Plaintiffs’ Supplemental Complaint for Declaratory and Injunctive

Relief.

                            AFFIRMATIVE DEFENSES

      The Secretary hereby alleges the following affirmative defenses to Plaintiffs’

Supplemental Complaint for Declaratory and Injunctive Relief:

      1.     Failure to State a Cause of Action. The Complaint and each claim

alleged therein fails to state a valid cause of action or claim for relief.

      2.     Lack of Standing. The Plaintiffs lack standing under Article III of the

U.S. Constitution.

      3.     Eleventh Amendment. The Secretary asserts the defense of Eleventh

Amendment immunity to all claims to which that defense applies.

                                           42
  Case 4:18-cv-00251-MW-CAS Document 142 Filed 08/22/19 Page 43 of 44




                                Respectfully Submitted By:

                                Bradley R McVay (FBN 79034)
                                  General Counsel
                                 brad.mcvay@dos.myflorida.com
                                Ashley E. Davis (FBN 48032)
                                 Deputy General Counsel
                                 ashley.davis@dos.myflorida.com
                                Florida Department of State
                                R.A. Gray Building Suite, 100
                                500 South Bronough Street
                                Tallahassee, Florida 32399-0250
                                (850) 245-6536 / (850) 245-6127 (fax)

                                /s/ Mohammad O. Jazil
                                Mohammad O. Jazil (FBN 72556)
                                  mjazil@hgslaw.com
                                Gary V. Perko (FBN 855898)
                                  gperko@hgslaw.com
                                Joseph A. Brown (FBN 25765)
                                  josephb@hgslaw.com
                                Hopping Green & Sams, P.A.
                                119 South Monroe Street, Suite 300
                                Tallahassee, Florida 32301
                                (850) 222-7500 / (850) 224-8551 (fax)

Dated: August 22, 2019          Counsel for the Secretary of State




                                  43
    Case 4:18-cv-00251-MW-CAS Document 142 Filed 08/22/19 Page 44 of 44




                        CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and correct copy of the foregoing was served

via transmission of a Notice of Electronic Filing through the Court’s CM/ECF

system to the following on this 22nd day of August, 2019:

Frederick S. Wermuth                     Marc E. Elias
Thomas A. Zehner                         Elisabeth C. Frost*
KING, BLACKWELL, ZEHNDER                 Amanda Callais*
&WERMUTH, P.A.                           Jacki L. Anderson*
P.O. Box 1631                            John M. Geise*
Orlando, FL 32802-1631                   Alexi M. Velez*
Telephone: (407) 422-2472                PERKINS COIE LLP
Facsimile: (407) 648-0161                700 Thirteenth St., N.W., Suite 600
fwermuth@kbzwlaw.com                     Washington, D.C. 20005-3960
tzehnder@kbzlaw.com                      Telephone: (202) 654-6200
Counsel for the Plaintiffs               Facsimile: (202) 654-9959
                                         melias@perkinscoie.com
Abha Khanna*                             efrost@perkinscoie.com
PERKINS COIE, LLP                        acallais@perkinscoie.com
1201 Third Avenue, Suite 4900            jackianderson@perkinscoie.com
Seattle, WA 98101-3099                   jgeise@perkinscoie.com
Telephone: 206.359.8000                  avelez@perkinscoie.com
Facsimile: (206) 359-9312                *Admitted Pro Hac Vice
AKhanna@perkinscoie.com                  Counsel for the Plaintiffs
*Admitted Pro Hac Vice
Counsel for the Plaintiffs




                                         /s/ Mohammad O. Jazil
                                         Attorney


                                       44
